PER CURIAM.
The sole issue raised in this appeal is whether the trial court erred in granting a permanent final judgment of injunction for the protection of the appellee against repeat violence, in accordance with section 784.046, Florida Statutes (2004), and Rule 12.610, Family Law Rules of Procedure. After careful review of the record, we conclude that the injunction is amply supported by competent, substantial evidence, including evidence meeting the definition of repeat violence. See Ravitch v. Whelan, 851 So.2d 271 (Fla. 5th DCA 2003). See *936also Huch v. Marrs, 858 So.2d 1202 (Fla. 3d DCA 2003).
AFFIRMED.
SHARP, W., PETERSON, and MONACO, JJ., concur.